ITEMID: 001-72481
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF ZHERDIN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Zoryana Bortnovska
TEXT: 8. The applicant was born in 1961 and lives in Kramatorsk, Ukraine.
9. On 13 April 2000 the Kramatorsk City Court (the “Kramatorsk Court”) ordered the OJSC “Teploenergomontazh” (the “TEM”) to pay the applicant UAH 5,949.11 in compensation for salary arrears.
10. On 27 July 2000 the Donetsk Regional Court (the “DRC”) upheld this judgment.
11. According to the documents submitted by the Government, the judgment of 13 April 2000 was enforced in full on 30 November 2000. The enforcement proceedings were terminated on the same date.
12. On 13 December 2000 the Presidium of the DRC allowed the protest filed by its President, following the defendant company’s request for a supervisory review, quashed the judgment of 13 April 2000 and the ruling of 27 July 2000, and remitted the case to the Kramatorsk Court for a fresh consideration.
13. The relevant domestic law and practice in relation to supervisory review proceedings is summarised in the case-law of the Court (see Svetlana Naumenko v. Ukraine, no. 41984/98, § 65, 9 November 2004; Tregubenko v. Ukraine, no. 61333/00, §§ 29-30, 2 November 2004; Poltorachenko v. Ukraine, no. 77317/01, § 21, 18 January 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
